DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
In the amendments filed on 08/02/2021, claims 1-17 are pending, claims 1 and 4-6, are amended, and claims 13-17 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 of lower than 30, and Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is bound to the epoxy amine adduct through a hydroxyl ester link” in lines 3-7, which is indefinite because “ZYWs” is a reference character for the “at least one fatty acid-modified epoxy amine adduct” and is not a formula, and it is unclear if “Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs” refers to the “fatty acid” of the “at least one fatty acid-modified epoxy amine adduct ZYWs”. Based on the specification of the instant application (p. 3, l. 9-11, 15-21; p. 6, l. 20-24), for further examination of the claims, this limitation is interpreted as “wherein the fatty acid Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 of lower than 30, and the fatty acid Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is bound to the epoxy amine adduct through a hydroxyl ester link”.

Claim 5 recites the limitation “wherein Y of the at least one fatty acid-modified epoxy amine adduct ZYWs is an amine that is selected from aliphatic, linear, branched or cyclic amines comprising from 2 to 20 carbon atoms and comprises at least an amine Y1 comprising at least one primary amine and/or an amine Y2 comprising at least one secondary amine” in lines 1-5, which is indefinite because “ZYWs” is a reference character for the “at least one fatty acid-modified epoxy amine adduct” and is not a formula, and it is unclear if “Y” refers to the amine of the “at least one fatty acid-modified epoxy amine adduct ZYWs”. Based on the specification of the instant application (p. 3, l. 9-11, 15-21; p. 7, l. 16-29; p. 8, l. 1-2), for further examination of the claims, this limitation is interpreted as “wherein the amine Y of the at least one fatty acid-modified epoxy amine adduct ZYWs is an amine that is selected from aliphatic, linear, branched 
Claim 6 recites the limitation “wherein Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that is selected from the group consisting of caprylic acid, decanoic acid, lauric acid, myristic acid, palmic acid, stearic acid, and mixtures thereof” in lines 1-4, which is indefinite because “ZYWs” is a reference character for the “at least one fatty acid-modified epoxy amine adduct” and is not a formula, and it is unclear if “Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs” refers to the “fatty acid” of the “at least one fatty acid-modified epoxy amine adduct ZYWs”. Also, it is unclear if it refers to the “Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs” that is recited in claim 1, lines 3-4. Based on the specification of the instant application (p. 3, l. 9-11, 15-21; p. 6, l. 20-24), for further examination of the claims, this limitation is interpreted as “wherein the fatty acid Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that is selected from the group consisting of caprylic acid, decanoic acid, lauric acid, myristic acid, palmic acid, stearic acid, and mixtures thereof”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 2012/0027938 A1).
Regarding claim 1, Kitamura teaches a cationic electrodeposition coating composition comprising [0014, 0027] a cationic epoxy resin having bisphenol A-type structure in its molecule [0014, 0028], wherein the cationic epoxy resin having bisphenol A-type structure in its molecule is prepared by opening epoxy rings in a molecule of the epoxy resin containing at least a bisphenol A-type epoxy resin by the reaction with an amino group containing compound [0033], wherein stearic acid is added to a part of the epoxy rings prior to the ring-opening reaction of epoxy rings with the amino group containing compound in order to control molecular weight or amine equivalent [0036], wherein the cationic electrodeposition coating composition is prepared by dispersing the cationic epoxy resin in an aqueous solvent [0076]. Based on Kitamura’s teachings, Kitamura’s stearic acid is reacted with a fraction of the epoxy rings of Kitamura’s epoxy resin containing at least a bisphenol A-type epoxy resin before Kitamura’s epoxy resin is reacted with Kitamura’s amino group containing compound. The specification of the instant application recites that for the purpose of the present invention, a fatty acid or a 
Regarding claim 4, Kitamura teaches that the cationic epoxy resin having bisphenol A-type structure in its molecule is prepared by opening epoxy rings in a 
Regarding claim 6, Kitamura teaches that the cationic epoxy resin having bisphenol A-type structure in its molecule is prepared by opening epoxy rings in a molecule of the epoxy resin containing at least a bisphenol A-type epoxy resin by the reaction with an amino group containing compound [0033], wherein stearic acid is added to a part of the epoxy rings prior to the ring-opening reaction of epoxy rings with the amino group containing compound in order to control molecular weight or amine equivalent [0036]. Based on Kitamura’s teachings, Kitamura’s stearic acid is reacted with a fraction of the epoxy rings of Kitamura’s epoxy resin containing at least a bisphenol A-type epoxy resin before Kitamura’s epoxy resin is reacted with Kitamura’s amino group containing compound. Kitamura’s teachings read on the limitation wherein Ws of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that is stearic acid as claimed.
Regarding claim 7, Kitamura teaches that the cationic acrylic resin is obtainable by reacting an amino group containing compound with a copolymer obtainable by 
Regarding claim 11, Kitamura teaches that the cationic electrodeposition coating composition has a solid content of 15 to 25 parts by weight [0079], and that the cationic electrodeposition coating composition has a solid content in an example of 20% [0140, 0145, 0149, 0153, 0157, 0161, 0165, 0169, 0173], which means that Kitamura’s solid content of 15 to 25 parts by weight is a solid content of 15% to 25%, which reads on the limitation of the aqueous dispersion according to claim 1, having a mass fraction of solid of from 15 to 25%, as determined according to DIN 55671:2002-09 as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2012/0027938 A1) as applied to claim 1.

Kitamura does not teach a specific embodiment wherein the at least one fatty acid-modified epoxy amine adduct ZYWs comprises a chain extended product (ZYWsX) obtained from the reaction of a fatty acid-modified epoxy amine adduct ZYWs with at least one epoxy compound X. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare Kitamura’s cationic epoxy resin having bisphenol A-type structure in its molecule by reacting Kitamura’s stearic acid with Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure to prepare a first reaction product, reacting the first reaction product with Kitamura’s amino group containing compound to prepare a second reaction product, and allowing at least a fraction of the first reaction product to react with the second reaction product before all of the first reaction product is consumed, which would read on the limitation wherein the at least one fatty acid-modified epoxy amine adduct ZYWs comprises a chain extended product (ZYWsX) obtained from the reaction of a fatty acid-modified epoxy amine adduct ZYWs with at least one epoxy compound X as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in 
Regarding claim 3, Kitamura teaches the aqueous dispersion according to claim 1 as explained above. The limitation wherein the dispersion is obtained by a process comprising the steps of: a) obtaining a fatty acid-modified epoxy amine adduct ZYWs by a process comprising the steps of reacting at least one epoxide compound Z containing at least one epoxide groups, at least one amine Y containing at least one primary or secondary amino group, and at least one fatty acid WS, wherein the fatty acid contains at least 8 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 lower than 30, b) adding to the fatty acid-modified epoxy amine adduct ZYWs obtained in step (a) water and at least one acid, in an amount such that the ratio acid value/amine value of the fatty acid-modified epoxy amine adduct ZYWs is at least 0.05 thereby at least partially protonating the amino groups, c) optionally reacting the adduct ZYWs obtained in step (b) with at least an epoxide compound X having at least one, preferably at least two, epoxy groups per molecule, the amount of said epoxide compound X being such that the equivalent number of amino groups in ZYWs which are reactive in respect of reaction with an epoxide group is at least equal to the equivalent number of the epoxide groups in the epoxide compound X, thereby obtaining a compound ZYWsX, and d) polymerizing one or more ethylenically unsaturated monomers in presence of the fatty acid-modified epoxide amine adduct ZYWs obtained 
Kitamura does not teach a specific embodiment wherein the ratio acid value / amine value of the fatty acid-modified epoxy amine adduct ZYWs is at least 0.05. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of the moles of carboxylic acid groups to the moles of nitrogen in Kitamura’s cationic electrodeposition coating composition to be at least 0.05, which would read on the limitation wherein the ratio acid value / amine value of the fatty acid-modified epoxy amine adduct ZYWs is at least 0.05 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability to form a cationic electrodeposition coating composition that is cationic and that is at least partially neutralized because Kitamura teaches that the cationic electrodeposition coating composition is prepared by dispersing the cationic epoxy resin and the cationic acrylic resin in an aqueous solvent containing a neutralizing acid to make emulsion(s), and then mixing the resultant emulsion(s) [0076], wherein the cationic epoxy resin having bisphenol A-type structure in its molecule is prepared by opening epoxy rings in a molecule of the epoxy resin 
Based on the teachings of Kitamura that are explained above and on the modifications of Kitamura that are explained above, the product of the product-by-process limitation, which is the aqueous dispersion is obvious over Kitamura’s cationic electrodeposition coating composition. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)). 

Kitamura does not teach a specific embodiment wherein Y of the at least one fatty acid-modified epoxy amine adduct ZYWs is an amine that is selected from aliphatic, linear, branched or cyclic amines comprising from 2 to 20 carbon atoms and comprises at least an amine Y1 comprising at least one primary amine and/or an amine Y2 comprising at least one secondary amine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kitamura’s butylamine, octylamine, diethylamine, dibutylamine, methylbutylamine, monoethanolamine, diethanolamine, or N-methylethanolamine as Kitamura’s amino group containing compound that is used to prepared Kitamura’s cationic epoxy resin 
Regarding claim 8, Kitamura teaches the aqueous dispersion according to claim 1 as explained above. Kitamura teaches that the cationic acrylic resin is obtainable by 
Kitamura does not teach a specific embodiment wherein the at least one polymer V is obtained from a monomer mixture containing at least 15 wt% and not more than 90 wt % of monomers having a glass transition temperature Tg of their homopolymerisate of at least 50 °C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kitamura’s vinyl acetate as Kitamura’s other monomer in Kitamura’s cationic acrylic resin that is obtainable by reacting an amino group containing compound with a copolymer obtainable by radical-copolymerization of a hydroxyl group containing monomer, a glycidyl group containing monomer, and the other monomer, and to select the total amount of Kitamura’s hydroxyl group containing monomer and Kitamura’s glycidyl group containing monomer in Kitamura’s copolymer to be from 15% to 90% by weight, which would read on the prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 9, Kitamura teaches that the cationic epoxy resin having bisphenol A-type structure in its molecule is prepared by opening epoxy rings in a molecule of the epoxy resin containing at least a bisphenol A-type epoxy resin by the reaction with an amino group containing compound [0033], wherein stearic acid is added to a part of the epoxy rings prior to the ring-opening reaction of epoxy rings with the amino group containing compound in order to control molecular weight or amine equivalent [0036], wherein the epoxy resin used in preparation of the cationic epoxy resin is polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure [0034]. Based on Kitamura’s teachings, Kitamura’s stearic acid is reacted with a fraction of the epoxy rings of Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure before Kitamura’s epoxy resin is reacted with Kitamura’s amino group containing compound, which suggests reacting Kitamura’s stearic acid with a fraction of Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure to prepare a first reaction product comprising Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure and a reaction product of Kitamura’s stearic acid and Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure, and reacting the first reaction product with Kitamura’s amino group containing compound to prepare a second reaction product. When the second reaction product is prepared, a fraction of unreacted polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure would be present with the second reaction product before all of the polyphenol polyglycidyl 
Kitamura does not teach a specific embodiment wherein the at least one epoxide compound X has at least two epoxide groups per molecule and is selected from diglycidyl ethers of aromatic or aliphatic diols and diglycidyl ethers of aromatic or aliphatic diacids. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare Kitamura’s cationic epoxy resin having bisphenol A-type structure in its molecule by reacting Kitamura’s stearic acid with a fraction of Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure to prepare a first reaction product comprising Kitamura’s polyphenol polyglycidyl ether-type epoxy resin having bisphenol A-type structure and a 
Regarding claim 10, Kitamura teaches that the cationic electrodeposition coating composition is prepared by dispersing the cationic epoxy resin and the cationic acrylic 
Kitamura does not teach a specific embodiment wherein the at least one fatty acid-modified epoxy amine adduct ZYWs has an amine value according to DIN 53176:2002-11 of at least 50 mg KOH/g. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of the moles of carboxylic acid groups to the moles of nitrogen in Kitamura’s cationic electrodeposition coating composition to be at least 0.05 and to optimize the amine value of Kitamura’s cationic epoxy resin having bisphenol A-type structure in its molecule to be at least 50 mg KOH/g, which would read on the limitation wherein the at 
Regarding claim 12, Kitamura teaches that the cationic electrodeposition coating composition comprises [0014, 0027] the cationic epoxy resin having bisphenol A-type 
Kitamura does not teach that the aqueous dispersion comprises from 10 to 40 wt % of the at least one fatty acid-modified epoxy amine adduct ZYWs, and from 60 to 90 wt % of at least one polymer V, based on the sum of the at least one fatty acid-modified epoxy amine adduct ZYWs and V. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the amount of Kitamura’s cationic epoxy resin to be 28 parts by weight and to modify the amount of Kitamura’s cationic acrylic resin to be 42 parts by weight, or to select the amount of Kitamura’s cationic epoxy resin to be 30 parts by weight and to modify the amount of Kitamura’s cationic acrylic resin to be 45 parts by weight, or to modify the amount of Kitamura’s cationic epoxy resin to be 27 parts by weight and to select the amount of Kitamura’s cationic acrylic resin to be 40 parts by weight, which would read on the limitation wherein the aqueous dispersion comprises from 40 wt % of the at least prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)). The wt % are based on the following calculations: 28 / (28 + 42) * 100% = 40; 42 / (28 + 42) * 100% = 60%; 30 / (30 + 45) * 100% = 40%; 45 / (30 + 45) * 100%; 27 / (27 + 40) * 100% = 40%; and 40 / (27 + 40) * 100% = 60%. 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot because claims 1, 4, 5, and 6 have been amended to improve their format by adopting the Examiner’s suggestion (p. 7), claims 1-12 are rejected under 35 U.S.C. 112(b) or .
Applicant’s arguments, see p. 8-13, filed 08/02/2021, with respect to the rejection of claim(s) 1-12 under 35 U.S.C. 103 as being unpatentable over Paar (WO 2015/055804 A1) in view of Paar et al. (US 2002/0091195 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767